Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 65-74 and 78-81 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colson (US PgPub #2018/0208336).
For Claim 65, figures 1-8, the abstract and paragraphs [0028, 0030, 0031, and 0067] of Colson ‘336 disclose a method of producing a vehicle, the method comprising: generating a body via additive manufacturing; and generating a payload including at least one operating module for the vehicle; wherein at least one interlocking arrangement (104, 204, and 304) is formed in the body and is configured to removably secure the payload to the body by manual assembly, the interlocking arrangement being a structural formation configured to overlap or fit together with a complementary structural formation on the payload, the interlocking arrangement being determined by finite element analysis.
For Claim 66, figures 1-8, the abstract and paragraphs [0028, 0030, and 0067] of Colson ‘336 disclose generating at least one structure (body, frame, etc.) via additive manufacturing with a mount disposed thereon, the mount configured to secure a motor (112).
For Claim 67, figures 1-8, the abstract and paragraphs [0028, 0030, 0031, and 0067] of Colson ‘336 disclose that the at least one structure is removably secured to the body via the at least one interlocking arrangement.
For Claim 68, figures 1-8, the abstract and paragraphs [0028, 0030, 0031, and 0067] of Colson ‘336 disclose generating a payload housing via additive manufacturing, the payload housing configured to retain the payload and configured to be removably secured to the body via the at least one interlocking arrangement.
For Claim 69, figures 1-8, the abstract and paragraphs [0028, 0030, 0031, and 0067] of Colson ‘336 disclose generating at least one structure via additive manufacturing with a mount disposed thereon, the mount configured to secure a motor (112), wherein the at least one structure is removably secured to the body via at least one interlocking arrangement; and generating a payload housing via additive manufacturing, the payload housing configured to retain the payload and configured to be removably secured to the body via the at least one interlocking arrangement.
For Claim 70, figures 1-8, the abstract and paragraphs [0028, 0030, 0031, and 0067] of Colson ‘336 disclose that the payload housing is partly generated via additive manufacturing performed at a first location being a manufacturing facility.
For Claim 71, figures 1-8, the abstract and paragraphs [0028, 0030, 0031, and 0067] of Colson ‘336 disclose that the design criteria including shape and configuration the payload housing is determined by finite element analysis.
For Claims 72 and 73, figures 1-8, the abstract and paragraphs [0028, 0030, 0031, and 0067] of Colson ‘336 disclose that the finite element analysis uses operational parameters related to a type of operational module for which the operating module is configured.
For Claim 74 and 77, figures 1-8, the abstract and paragraphs [0028, 0030, 0031, and 0067] of Colson ‘336 disclose that the at least one interlocking arrangement (106, 206, and 306) comprises: a guide formed in an inner surface of the body is square tongue and groove.
For Claim 78, figures 1-8, the abstract and paragraphs [0028, 0030, 0031, and 0067] of Colson ‘336 disclose that the interlocking arrangement comprises rail and guide engagement. 
For Claim 79, figures 1-8, the abstract and paragraphs [0028, 0030, 0031, and 0067] of Colson ‘336 disclose that the body includes at least one planar member formed with the interlocking arrangement.
For Claim 80, figures 1-8, the abstract and paragraphs [0028, 0030, 0031, and 0067] of Colson ‘336 disclose that all components of the vehicle possess additively manufactured characteristics.
For Claim 81, figures 1-8, the abstract and paragraphs [0028, 0030, 0031, and 0067] of Colson ‘336 disclose that the payload housing comprises: a rail formed in an outer surface configured to engage with the interlocking arrangement of the body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 75-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colson (US PgPub #2018/0208336).  While paragraphs [0028, 0030, 0031, and 0067] of Colson ‘336 discloses using an interlocking arrangement (106, 206, and 306) in the form of tongue and groove square guides, it is not specific about the orientation whether its longitudinal or latitudinal.  However, the Examiner takes Official Notice that it is well known to connected a payload to the body of vehicle along either a latitudinal or longitudinal direction.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Colson ‘336 with an interlocking arrangement that is either in the longitudinal or latitudinal direction in order to maintain a balanced load.

Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive. The Applicant argues that Colson ‘336 does not teach generating via additive manufacturing a body.  However, the Examiner respectfully disagrees.  The Abstract of Colson ‘336 discloses “The drone itself may be the package, with the payload housed within a portion of the drone. The package and/or a portion of the drone (e.g., fuselage, wing, body, frame, etc.) may be printed at least partially in, on, or around an item or package to be transported by the drone”.  Therefore, clearly Colson ‘336 discloses that the body can be generated via additive manufacturing.

Applicant’s arguments with respect to claim(s) 68 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Applicant argues that Colson ‘336 does not teach the payload removably secured to the body via an interlocking arrangement, however, the Examiner holds in the new rejection that Colson ‘336 discloses that the attachment mechanism (106, 206, and 306) between the body and the payload may be a variety of different attachment mechanism including tongue and grove connections which is a guide in the body 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        5/18/2022